Case:18-13507-MER Doc#:362 Filed:10/30/18               Entered:10/30/18 10:49:45 Page1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:                                      )
                                             )
 TEMPUS AIRCRAFT SALES AND                   )     Case No. 18-13507 MER
 SERVICE, LLC,                               )     Chapter 7
                                             )
                                             )
          Debtor.                            )

    MOTION TO SET BAR DATE FOR FILING OF REQUESTS FOR PAYMENT OF
             CHAPTER 11 ADMINISTRATIVE EXPENSE CLAIMS


         Tom H. Connolly, Chapter 7 trustee herein, for his Motion to Set Bar Date for Filing of
 Requests for Payment of Chapter 11 Administrative Expense Claims (the “Motion”), hereby
 states as follows:

        1.     Tempus Aircraft Sales and Service, LLC (“Debtor”) filed its Chapter 11
 bankruptcy on April 26, 2018 (the “Petition Date”). The case was converted to a case under
 Chapter 7 on August 9, 2018.

          2.    Tom Connolly is the Chapter 7 trustee (the “Trustee”).

          3.     Trustee filed a Notice of Possible Dividends on August 13, 2018, and the deadline
 for filing Proofs of Claim was set as November 16, 2018. The Notice of Possible Dividends
 included notification to all claimants who might have an administrative claim that they must
 obtain a Court order allowing the claim pursuant to the requirements of the Bankruptcy Code,
 but did not set a specific date for filing administrative expense claim requests.

         4.      Under Fed.R.Bankr.P. 1019(6) the Court may fix the time for filing requests for
 payment of administrative expenses incurred in a superseded Chapter 11 case. The Trustee
 requests that the Court enter an order establishing December 31, 2018 as the date by which all
 who assert a right to payment of administrative expenses incurred in the superseded Chapter 11
 case must file a motion seeking allowance of such claim. Claimants seeking allowance of an
 administrative claim must proceed by motion. Filing of a Proof of Claim asserting an expense
 arising in the Chapter 11 will not suffice.

        5.       The Trustee requests the Court require that all motions for allowance of expense
 claims of the type detailed above be filed on or before the bar date or be forever barred.

        6.      Upon entry of an order granting this Motion, the Trustee will send the notice
 attached hereto as Exhibit 1 (the “Notice”) to all known creditors and parties in interest.

        WHEREFORE, the Trustee requests that this Court enter an Order, a form of which is
 submitted herewith, (i) establishing December 31, 2018 as the bar date for the filing of all
Case:18-13507-MER Doc#:362 Filed:10/30/18                 Entered:10/30/18 10:49:45 Page2 of 3



 motions seeking allowance of Chapter 11 administrative expense claims and providing that any
 motions filed after such bar date shall be disallowed; (ii) authorizing the Trustee to send the
 Notice attached hereto as Exhibit 1 to all creditors and parties-in-interest; and (iii) granting such
 other and further relief as the Court deems just and proper.

 Dated: October 30, 2018.
                                               Respectfully submitted,

                                               /s/ Tom H. Connolly
                                               Tom H. Connolly, Trustee
                                               950 Spruce Street, Suite 1C
                                               Louisville, CO 80027
                                               (303) 661-9292 (303) 661-9555 fax
                                               tom@clpc-law.com


                                  CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on this 30th day of October, 2018, I served a
 true and correct copy of the document entitled MOTION TO SET BAR DATE FOR FILING
 OF REQUESTS FOR PAYMENT OF CHAPTER 11 ADMINISTRATIVE EXPENSE
 CLAIMS, along with a proposed order, on the following parties in compliance with the
 Fed.R.Bankr.P. and the Court’s Local Rules:

  Attorney Lacey S. Bryan via CM/ECF
  Attorney Aaron J. Conrardy via CM/ECF
  United States Trustee via CM/ECF
  Attorney David Wadsworth via CM/ECF
  Attorney Alan K. Motes via CM/ECF
  Attorney Donald D. Allen via CM/ECF
  Attorney Duncan E. Barber via CM/ECF
  Attorney Bruce J. Berman via CM/ECF
  Attorney Caroline C. Fuller via CM/ECF
  Attorney Donald R. Kirk via CM/ECF
  Attorney James T. Markus via CM/ECF
  Attorney Jennifer M. Salisbury via CM/ECF
  Attorney LeElle Slifer via CM/ECF
  Attorney John M. Tanner via CM/ECF
  Attorney Thomas E.M. Werge via CM/ECF
  Attorney Jeffrey C. Wisler via CM/ECF
  Attorney Matthew M. Wolf via CM/ECF
  Attorney Daniel E. Rohner via CM/ECF
  Attorney Jan L. Hammerman via CM/ECF

                                                       /s/ Christy Bevel
                                                       Christy Bevel, Legal Assistant


                                                  2
Case:18-13507-MER Doc#:362 Filed:10/30/18                Entered:10/30/18 10:49:45 Page3 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                        )
                                               )
 TEMPUS AIRCRAFT SALES AND                     )    Case No. 18-13507 MER
 SERVICE, LLC,                                 )    Chapter 7
                                               )
                                               )
          Debtor.                              )

      NOTICE OF ORDER SETTING BAR DATE FOR FILING OF REQUESTS FOR
         PAYMENT OF CHAPTER 11 ADMINISTRATIVE EXPENSE CLAIMS


 TO ALL CREDITORS AND PARTIES IN INTEREST:

        Please take notice that the bankruptcy court has entered an order fixing December 31,
 2018 (the “Bar Date”), as the last date for filing a motion for all chapter 11 administrative
 expense claims pursuant to 11 U.S.C. § 503.

        To be deemed properly filed, a Motion for Allowance of Administrative Expense Claim
 must be filed with the Clerk of the United States Bankruptcy Court for the District of Colorado,
 United States Custom House, 721 19th Street, Denver, Colorado 80202 by e-filing, in person or
 by mail such that they are received no later than the Bar Date. MOTIONS ARE NOT DEEMED
 FILED UNTIL ACTUALLY RECEIVED BY THE CLERK. IT IS NOT SUFFICIENT TO
 FILE A PROOF OF CLAIM ASSERTING AN ADMINISTRATIVE EXPENSE
 WITHOUT FILING AN APPROPRIATE MOTION AND L.B. FORM 9013-1.1 NOTICE
 BY THE DEADLINE.

       ANY CHAPTER 11 ADMINISTRATIVE EXPENSE CLAIMS FOR WHICH A
 MOTION FOR ALLOWANCE OF CHAPTER 11 ADMINISTRATIVE EXPENSE AND
 L.B. FORM 9013-1.1 NOTICE ARE NOT FILED BY DECEMBER 31, 2018, WILL BE
 DISALLOWED AND ANY ADMINISTRATIVE CLAIM OF SUCH ENTITY WILL BE
 FOREVER BARRED AND WILL NOT SHARE IN DISTRIBUTIONS FROM THE
 ESTATE.

          A copy of the Court’s order is included herewith.

 Dated this ___ day of ______, 2018.                  /s/ Tom H. Connolly
                                                      Tom H. Connolly, Trustee
                                                      950 Spruce Street, Suite 1C
                                                      Louisville, CO 80027
                                                      (303) 661-9292
                                                      (303) 661-9555 fax
                                                      tom@clpc-law.com




                                                                         EXHIBIT 1
